Metcalf, J.
By the Rev. Sts. c. 66, no executor or adminis* trator, after having given the prescribed notice of his appointment, shall be held to answer to the suit of any creditor of the deceased, unless it be commenced within four years from the time of his giving bond, except when assets come into his hands after the expiration of said four years, or when the judge of probate orders him to retain assets to satisfy a creditor of the deceased, whose right of action shall not accrue within said four years. The present case is not within either of these exceptions. The defendant received no assets after the expiration of the four years, nor did the judge of probate order him to retain assets to satisfy any creditor’s claim. This action was not commenced, nor did the right of action accrue, until after the four years had elapsed. The only covenant in the testator’s deed on which an action is not clearly barred, as against everybody, is the covenant of warranty, which was not broken, by the eviction of the plaintiff, until more than four-years after the defendant gave bond. The covenants of seizin, and against incumbrances, if broken at all, were broken when they were made, and an action for the breach of them, if not barred in the testator’s lifetime, might have been brought against the defendant within four years, by the proper party, though not by the plaintiff as assignee of the testator’s grantee.
It is contended for the plaintiff, that as the defendant was residuary devisee and legatee, and gave bond for the payment of all the testator’s debts and legacies, and was therefore not required to return an inventory, (Rev. Sts. c. 63, § 3,) but rightfully took all the assets to himself, and was thereupon bound to pay all the debts, whether the assets were sufficient or not, and as this was not a case in which the judge of probate could order him to retain assets to satisfy the present claim, it follows, by necessary legal implication, that he is bound to pay all debts that accrue after as well as before the expiration of four years. But we cannot adopt this view of the defendant’s liability. The statute is express, that “ no executor ” shall be liable after four years, except in the two cases before mentioned *238The bond which the defendant gave for the payment of “ all the debts,” must be construed (like the usual bond given by an executor or administrator) with reference to the other provisions of law concerning his liability. And we perceive no reason why the limitation of four years should not as well apply to him as any other period of limitation, whether six years oi twenty.
The Rev. Sts. c. 70, have made all the provision for a case like the present, which the legislature deemed necessary. By §§ 13, 14, the heirs, next of kin, devisees, and legatees of. the deceased, are made liable, to an amount not exceeding the value of what they have received from him, to creditors whose right of action first accrues after the expiration of the time limited by c. 66, for the commencement of actions against an executor or administrator, provided a suit shall be commenced against them within a year next after the time when the right of action shall first accrue. And this, in our opinion, was the present plaintiff’s only legal resource.
We express no opinion on the question whether a known debt of the testator, not payable till after four years from the time of this executor’s giving bond and notice, would have been recoverable of the executor and his sureties. The statute provisions as to the liability of executors, who are residuary legatees, might easily be made more thorough and explicit. It is for the legislature, however, to determine whether it would or would not be politic and just to require of such executors, (if they are excused from filing an inventory and accounting for the assets in the ordinary way,) to pay all demands whatsoever to which the testator was liable by any contract binding himself, his estate, or his heirs, or legal representatives.

Judgment for the defendant.